Citation Nr: 1413119	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for restless leg syndrome.


WITNESSES AT HEARING ON APPEAL

The Veteran and G.B.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, the Veteran's claim of service connection for restless leg syndrome.  The Veteran disagreed with this decision later in December 2007.  He perfected a timely appeal in February 2009.  A Travel Board hearing was held at the RO in February 2011 before the a Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that the Veteran revoked his former power of attorney in January 2011 and currently is representing himself before VA.

After the Veterans Law Judge who held the February 2011 Board hearing subsequently retired, the Veteran was notified in March 2014 correspondence of his right to another Board hearing before a different Veterans Law Judge.  There is no record of a response from the Veteran; as such, his Board hearing request is deemed satisfied.  See 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).

In April 2011, November 2012, and in June 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed restless leg syndrome.  This examination occurred in July 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not experience any current disability due to restless leg syndrome which could be attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2007 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for restless leg syndrome.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2007 VCAA notice was issued prior to the currently appealed rating decision issued in December 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as including entitlement to service connection for restless leg syndrome.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ specifically asked the Veteran about continuity of the Veteran's restless leg symptomatology since active service. 

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence which related the Veteran's disability manifested by restless leg syndrome to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was provided with a VA examination in June 2013 which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the June 2013 examination is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.  The Board also notes that, because it previously had found in its November 2012 and June 2013 remands that VA examinations conducted in July and December 2012, respectively, were inadequate for VA adjudication purposes, neither of these examination reports will be relied upon in adjudicating the Veteran's claim.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he experiences restless leg syndrome which is related to active service.  He specifically contends that he experienced restless leg syndrome during and after active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a disability manifested by restless leg syndrome is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his pre-induction (or enlistment) physical examination in May 1969, prior to his entry on to active service in June 1969, clinical evaluation was completely normal.  He reported a pre-service medical history of occasional leg cramps.  At his separation physical examination in April 1971, clinical evaluation was completely normal.  The Veteran reported that he was in good health.  He also certified later in April 1971 that there had been no changes in his physical health since his separation physical examination which had occurred more than 3 days prior to his actual separation from service.

The Veteran's available service personnel records (DA Form 20) show that he received medical corpsman training but his principal in-service duties were as a personnel management specialist and clerk/typist.

The post-service evidence shows that, on VA examination in November 1994, the Veteran's complaints included right thigh numbness "which is recurrent and experienced when he is under stress."  The Veteran's history included "a leg that is partly numb above [the] knee cap but this is not an injury from my military service."  The Veteran also reported a history of restlessness but did not know if this was due to active service.  Neurological examination was normal and the "numbness and paresthesia the [Veteran] describes are located along the distribution of the lateral cutaneous nerve, left."  The diagnoses included meralgia paresthetica, left.

A review of the Veteran's SSA records shows that, on private outpatient treatment in August 2004, the Veteran complained of bilateral leg pain since April 2004.  He described his symptoms as "numbness and his legs 'giving out.'  This occurs upon standing and it also happens with walking."  The impression was symptoms consistent with neurogenic claudication.

In a December 2004 letter, W.R.B., Jr., M.D., stated that he had seen the Veteran for complaints of bilateral leg pain.  "His examination did not disclose any neurological deficit."  

The Veteran testified at his February 2011 Board hearing that he had experienced "restless legs" since his service separation.  See Board hearing transcript dated February 11, 2011, at pp. 9.  He also testified that he experienced the sensation of needing to move or rub his legs constantly.  Id., at pp. 10.  He testified further that, although he had received medical corpsman training, he had performed clerical work during his active service.  Id., at pp. 12-13.

On VA central nervous system and neuromuscular diseases Disability Benefits Questionnaire (DBQ) in July 2013, the Veteran's complaints included restless leg syndrome.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had been diagnosed as having restless leg syndrome in the mid-1990's by his private treating physician.  He also reported that he initially had experienced restless leg syndrome in high school.  He reported further that he experienced "an irresistible urge to move" his legs as a result of restless leg syndrome while on active service.  He had not sought medical attention for his restless leg symptoms during service and did not report any restless leg syndrome at his separation physical examination.  The VA examiner stated that the Veteran "was unable to give a good history of any events" when asked about his post-service medical history and "was confused about dates, physicians, or the care he received.  He was not able to identify any physician who diagnosed [restless leg syndrome] but he was sure he was never prescribed any treatment."  This examiner also noted that the Veteran had not reported any restless leg symptoms to any of his post-service VA and private treating physicians.  The Veteran reported 2 episodes of bowel incontinence in the previous 4 years "associated with diarrhea and no sensation in the rectal area."  The Veteran experienced voiding dysfunction/urine leakage but did not require or use absorbent material.  He occasionally used a cane.  Neurologic examination showed normal speech, normal gait, 5/5 muscle strength on the right side, 4/5 muscle strength on the left side, mild weakness of the left upper extremity and of the left lower extremity, and no mental disability due to a central nervous system disorder.  The VA examiner stated that if the Veteran had experienced a cerebellar stroke, all of his neurological symptoms could be attributed to that event.   An magnetic resonance imaging (MRI) scan taken in December 2004 had been normal.  The diagnoses were left hemiparesis or unknown cause, likely due to previously undiagnosed stroke, and cerebellar dysfunction of unknown cause, presumptive stroke.

Following physical examination of the Veteran, the July 2013 VA examiner opined that he was "unable to establish a diagnosis of restless leg syndrome" for the Veteran.  The rationale was: (a) the examiner could not "authenticate" the Veteran's symptoms and he provided "a textbook description of [restless leg syndrome] symptoms which is not usual for patients to do unless they have read or researched this subject"; (b) the Veteran had self-diagnosed his restless leg syndrome and this diagnosis was based on symptoms only and not any objective findings; (c) the Veteran based his self-diagnosis on his spouse's report that she, too, had restless leg syndrome that she had self-diagnosed; (d) there was no objective evidence supporting a diagnosis of restless leg syndrome based on a review of records dating back to when the Veteran was age 16; (e) the Veteran did not report any relevant symptomatology to an SSA disability examiner and none was noted by that examiner; and (f) the Veteran had "numerous leg symptoms which can be attributable to other diagnoses-lumbar disc disease that muddles the picture."  The VA examiner opined that it was less likely than not that the Veteran's claimed restless leg syndrome was related to active service.  The rationale was that no medical records supporting a finding or diagnosis of restless leg syndrome "despite [the] Veteran's claim that he has had symptoms for many decades."  The VA examiner noted that the Veteran had not reported any restless leg symptoms when examined by SSA.  This examiner also noted in his rationale that the Veteran's alleged in-service symptoms were "not compatible with [restless leg syndrome]."  The Veteran had reported that his symptoms were worse during work hours and lessened at night and involved leg cramps.  The examiner noted that, by contrast, the hallmarks of restless leg syndrome were a 24-hour cycle of symptoms that did not involve muscle function but were sensory in nature and not painful.  This examiner finally noted that the Veteran "has many medical conditions that can explain current leg symptoms that can be misdiagnosed or overlap symptoms of [restless leg syndrome] including medications...[and] lumbar disc disease."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for restless leg syndrome.  The Veteran has contended that he incurred restless leg syndrome during active service and experienced continuous disability due to restless leg syndrome since his service separation.  The record evidence does not support his assertions regarding either in-service incurrence or continuity of symptomatology since service for his claimed restless leg syndrome, however.  It shows instead that, although the Veteran has diagnosed himself as having restless leg syndrome, there is no objective evidence that, in fact, he experiences any current disability due to his claimed restless leg syndrome which could be attributed to active service.  The Veteran's service treatment records show no complaints of or treatment for restless leg syndrome during active service, although a history of occasional leg cramps was reported at his enlistment physical examination in June 1969.  The Board notes in this regard that the lack of contemporaneous service treatment records showing complaints of or treatment for restless leg syndrome does not preclude granting service connection for this claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The July 2013 VA examiner noted that the hallmarks of restless leg syndrome were a 24-hour cycle of symptoms that did not involve muscle function but were sensory in nature and not painful.  This examiner concluded that the Veteran's assertions of pre-service and in-service leg cramps were "not compatible with" symptoms of restless leg syndrome.  Thus, the Board finds that the evidence suggests that the Veteran did not experience restless leg syndrome during active service.

The July 2013 VA examiner provided a fully supported opinion in which he concluded that a diagnosis of restless leg syndrome could not be established for the Veteran's reported symptoms.  This examiner also provided a fully supported opinion that the Veteran's claimed restless leg syndrome was less likely than not related to active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record which supports a finding that the Veteran experiences current disability due to restless leg syndrome which could be attributed to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced restless leg syndrome at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of restless leg syndrome at any time during the pendency of this appeal.  In summary, the Board finds that service connection for restless leg syndrome is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of restless leg syndrome have been continuous since service.  He asserts that he continued to experience symptoms relating to restless leg syndrome after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of restless leg syndrome after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of restless leg syndrome since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of restless leg syndrome.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to restless leg syndrome for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1971) and initial reported symptoms related to numbness of the left lower extremity in 1994 (a 23-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a lumbosacral spine disability.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to restless leg syndrome.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was seen by a private clinician after service in 2004, he did not report the onset of restless leg symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, he reported on private outpatient treatment in August 2004 that he only had experienced bilateral leg pain since April 2004, approximately 4 months earlier.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reported that his restless leg syndrome began during service.  He subsequently reported on VA examination in July 2013 that he had been diagnosed as having restless leg syndrome in the 1990s and had experienced significant symptomatology due to this disability during active service although he had sought no treatment for these alleged symptoms.  The July 2013 VA examiner specifically noted that the Veteran "was unable to give a good history of any events" when asked about his post-service medical history.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of the date of onset of restless leg syndrome.

Accordingly, service connection for restless leg syndrome is not in order. The evidence is not so evenly balanced as to raise a reasonable doubt as to any material issue. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for restless leg syndrome is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


